 

Exhibit 10.3

IDERA PHARMACEUTICALS, INC.

2013 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of _____ (the
“Date of Grant”), is delivered by Idera Pharmaceuticals, Inc. (the “Company”) to
_______________ (the “Participant”).

RECITALS

The Idera Pharmaceuticals, Inc. 2013 Stock Incentive Plan (the “Plan”) provides
for the grant of restricted stock units in accordance with the terms and
conditions of the Plan.  The Board has decided to make this grant of restricted
stock units as an inducement for the Participant to promote the best interests
of the Company and its stockholders.  The Participant hereby acknowledges the
receipt of a copy of the official prospectus for the Plan, which is available by
accessing the Company’s intranet at https://intranet.iderapharma.com.  Paper
copies of the Plan and the official Plan prospectus are available by contacting
the General Counsel of the Company. This Agreement is made pursuant to the Plan
and is subject in its entirety to all applicable provisions of the
Plan.  Capitalized terms used herein and not otherwise defined will have the
meanings set forth in the Plan.

1.            Grant of Stock Units.  Subject to the terms and conditions set
forth in this Agreement and in the Plan, the Company hereby grants the
Participant  ______ restricted stock units, subject to the restrictions set
forth below and in the Plan (the “Stock Units”).  Each Stock Unit represents the
right of the Participant to receive a share of common stock of the Company
(“Common Stock”), if and when the specified conditions are met in Section 3
below, and on the applicable payment date set forth in Section 5 below.

2.            Stock Unit Account.  Stock Units represent hypothetical shares of
Common Stock, and not actual shares of stock.  The Company shall establish and
maintain a Stock Unit account, as a bookkeeping account on its records, for the
Participant and shall record in such account the number of Stock Units granted
to the Participant.  No shares of Common Stock shall be issued to the
Participant at the time the grant is made, and the Participant shall not be, and
shall not have any of the rights or privileges of, a stockholder of the Company
with respect to any Stock Units recorded in the Stock Unit account.  The
Participant shall not have any interest in any fund or specific assets of the
Company by reason of this award or the Stock Unit account established for the
Participant.

3.            Vesting.

(a)          Subject to the terms of this Section 3, the Stock Units shall
become vested according to the following schedule (each, a “Vesting Date”),
provided that the Participant continues to be employed by, or provide service
to, the Company and its subsidiaries (the “Employer”) from the Date of Grant
until the applicable Vesting Date:

 

Vesting Date

    

% of Vested Stock Units

[        ]

 

[    ]%

[        ]

 

[    ]%

[        ]

 

[    ]%

[        ]

 

[    ]%

 

 

100%

 

(b)          The vesting of the Stock Units shall be cumulative, but shall not
exceed 100% of the Stock Units.  If the foregoing schedule would produce
fractional Stock Units, the number of Stock Units that vest shall be rounded
down to the nearest whole Stock Unit and the fractional Stock Units will be
accumulated so that the resulting whole Stock Units will be included in the
number of Stock Units that become vested on the last Vesting Date.









 

(c)          Notwithstanding Section 3(a) above, the Stock Units shall vest in
full upon the Participant’s termination of employment on account of death.

(d)          [Notwithstanding Section 3(e) below,] in the event of a
Reorganization Event (as such term is defined in the Plan) [other than a Change
in Control (as such term is defined below),] before all of the Stock Units vest
in accordance with Section 3(a) above, the provisions of the Plan applicable to
a Reorganization Event shall apply to the Stock Units, and, in the event of a
Reorganization Event, the Board may take such actions with respect to the
vesting of the Stock Units as it deems appropriate pursuant to the Plan.

[(e)         In the event that there shall occur a Change in Control and if
Participant is at such time employed by, or provide service to, the Employer,
the Stock Units shall become fully vested upon such Change in Control.

“Change in Control” shall mean the occurrence of any of the following events:
(i) a change in the composition of the Board over a period of thirty-six
consecutive months or less such that a majority of the members of the Board
ceases to be comprised of individuals who are Continuing Members; for such
purpose, a “Continuing Member” shall mean an individual who is a member of the
Board on the date of this Agreement and any successor of a Continuing Member who
is elected to the Board or nominated for election by action of a majority of
Continuing Members then serving on the Board; (ii) any merger or consolidation
that results in the voting securities of the Company outstanding immediately
prior thereto representing (either by remaining outstanding or by being
converted into voting securities of the surviving or acquiring entity) less than
60% of the combined voting power of the voting securities of the Company or such
surviving or acquiring entity outstanding immediately after such merger or
consolidation; (iii) any sale of all or substantially all of the assets of the
Company; (iv) the complete liquidation or dissolution of the Company; or (v) the
acquisition of “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (other than
through a merger or consolidation or an acquisition of securities directly from
the Company) by any “person,” as such term is used in Sections 13(d) and 14(d)
of the Exchange Act, other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company;
provided however that, where applied to compensation subject to Section 409A of
the Internal Revenue Code and the guidance issued thereunder (“Section 409A”),
any acceleration of or change in payment shall only apply (if required by
Section 409A) if the Change in Control is also a change in control event
described in Treasury Regulation 1.409A-3(i)(5).]

4.            Termination of Stock Units.  Except as set forth in this
Agreement, if the Participant ceases to be employed by, or provide service to,
the Employer for any reason before all of the Stock Units vest, any unvested
Stock Units shall automatically terminate and shall be forfeited as of the date
of the Participant’s termination of employment or service.  No payment shall be
made with respect to any unvested Stock Units that terminate as described in
this Section 4.

5.            Payment of Stock Units and Tax Withholding.

(a)          If and when the Stock Units vest, the Company shall issue to the
Participant one share of Common Stock for each vested Stock Unit, subject to
applicable tax withholding obligations.  Payment shall be made within 30 days
after the earlier [earliest] to occur of the following: (i) the applicable
Vesting Date, [or] (ii) the Participant’s termination of employment on account
of death[, or (iii) a Change in Control].

(b)          All obligations of the Company under this Agreement shall be
subject to the rights of the Employer as set forth in the Plan to withhold
amounts required by law to be withheld for any FICA, federal income, state,
local and other tax liabilities (“Withholding Taxes”), if applicable.  By
accepting this Agreement, Participant hereby: (1) elects, effective on the date
Participant accepts this Agreement, to sell shares of Common Stock issued in
respect of









 

the Agreement in an amount having an aggregate Fair Market Value equal to the
Withholding Taxes, and to allow UBS Financial Services Inc. (the “Broker”) to
remit the cash proceeds of such sale to the Company (a “Sell to Cover”); (2)
directs the Company to make a cash payment to satisfy the Withholding Taxes from
the cash proceeds of such sale directly to the appropriate taxing authorities;
and (3) represents and warrants that (i) on the date Participant accepts this
Agreement he or she is not aware of any material, nonpublic information with
respect to the Company or any securities of the Company, is not subject to any
legal, regulatory or contractual restriction that would prevent the Broker from
conducting sales, does not have, and will not attempt to exercise, authority,
influence or control over any sales of Common Stock effected by the Broker
pursuant to the Agreement, and is entering into the Agreement and this election
to Sell to Cover in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company's securities on
the basis of material nonpublic information) under the Exchange Act, and (iii)
it is Participant's intent that this election to Sell to Cover comply with the
requirements of Rule 10b5-1(c)(1) under the Exchange Act and be interpreted to
comply with the requirements of Rule 10b5-1(c) under the Exchange Act. The
Participant further acknowledges that by accepting this Agreement, Participant
is adopting a 10b5-1 Plan to permit Participant to conduct a Sell to Cover
sufficient to satisfy the Withholding Taxes.  To the extent not paid in
accordance with the immediately preceding sentence, the Participant shall be
required to pay to the Employer, or make other arrangements satisfactory to the
Employer to provide for the payment of, any federal, state, local or other taxes
that the Employer is required to withhold with respect to the Stock Units.

(c)          The obligation of the Company to deliver Common Stock shall also be
subject to the condition that if at any time the Board shall determine in its
discretion that the listing, registration or qualification of the shares upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares, the shares may not
be issued in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board.  The issuance of shares, if any, to the Participant
pursuant to this Agreement is subject to any applicable taxes and other laws or
regulations of the United States or of any state, municipality or other country
having jurisdiction thereof.

6.            No Stockholder Rights; Dividend Equivalents.  Neither the
Participant, nor any person entitled to receive payment in the event of the
Participant’s death, shall have any of the rights and privileges of a
stockholder with respect to shares of Common Stock, including voting or dividend
rights, until certificates for shares have been issued upon payment of Stock
Units.  The Participant acknowledges that no election under Section 83(b) of the
Code is available with respect to Stock Units.  Notwithstanding the foregoing,
the Board may grant to the Participant Dividend Equivalents on the shares
underlying the Stock Units prior to the Vesting Date, which shall be credited to
the Stock Unit account for the Participant and will be paid or distributed in in
accordance with this Agreement and the Plan.

7.            Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant and
payment of the Stock Units are subject to the provisions of the Plan and to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares of Common Stock, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Board shall have the authority to interpret and construe the Stock Units
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.

8.            No Employment or Other Rights.  The grant of the Stock Units shall
not confer upon the Participant any right to be retained by or in the employ or
service of any Employer and shall not interfere in any way with the right of any
Employer to terminate the Participant’s employment or service at any time. The
right of any Employer to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.

9.            Assignment and Transfers.  Except as the Board may otherwise
permit pursuant to the Plan, the rights and interests of the Participant under
this Agreement may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution.  In the event of









 

any attempt by the Participant to alienate, assign, pledge, hypothecate, or
otherwise dispose of the Stock Units or any right hereunder, except as provided
for in this Agreement, or in the event of the levy or any attachment, execution
or similar process upon the rights or interests hereby conferred, the Company
may terminate the Stock Units by notice to the Participant, and the Stock Units
and all rights hereunder shall thereupon become null and void.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Participant’s consent.

10.          Applicable Law; Jurisdiction.  The validity, construction,
interpretation and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws provisions thereof.  Any action arising out of, or
relating to, any of the provisions of this Agreement shall be brought only in
the United States District Court for the District of Massachusetts, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Boston, Massachusetts, and the jurisdiction of such
court in any such proceeding shall be exclusive.  Notwithstanding the foregoing
sentence, on and after the date a Participant receives shares of Common Stock
hereunder, the Participant will be subject to the jurisdiction provision set
forth in the Company’s bylaws.

11.          Notice.  Any notice to the Company provided for in this instrument
shall be addressed to the Company in care of the General Counsel at the
corporate headquarters of the Company, and any notice to the Participant shall
be addressed to such Participant at the current address shown on the payroll of
the Employer.  Any notice shall be delivered by hand, or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service or by the postal authority of the country in which the Participant
resides or to an internationally recognized expedited mail courier.

12.          Recoupment Policy.  The Participant agrees that, subject to the
requirements of applicable law, the Stock Units, and the right to receive and
retain any Common Stock or cash payments covered by this Agreement, shall be
subject to rescission, cancellation or recoupment, in whole or part, if and to
the extent so provided under any “clawback” or similar policy of the Company in
effect on the Date of Grant or that may be established thereafter.

13.          Application of Section 409A of the Code.  This Agreement is
intended to be exempt from section 409A of the Code under the “short-term
deferral” exception and to the extent this Agreement is subject to section 409A
of the Code, it will in all respects be administered in accordance with section
409A of the Code.   Any provision that would cause this Agreement to fail to
satisfy section 409A of the Code shall have no force or effect until amended to
comply with section 409A of the Code (which amendment may be retroactive to the
extent permitted by section 409A of the Code and may be made by the Company
without the consent of the Participant).  Any reference in this Agreement to
section 409A of the Code will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue
Service.  Notwithstanding the foregoing, if the Stock Units constitute “deferred
compensation” under section 409A of the Code and the Stock Units become vested
and settled upon the Participant’s separation from service, payment with respect
to the Stock Units shall be delayed for a period of six (6) months after the
Participant’s separation from service if the Participant is a “specified
employee” as defined under section 409A of the Code and if required pursuant to
section 409A of the Code.  If payment is delayed, the Stock Units shall be
settled and paid within thirty (30) days after the date that is six (6) months
following the Participant’s separation from service.  Payments with respect to
the Stock Units may only be paid in a manner and upon an event permitted by
section 409A of the Code, and each payment shall be treated as a separate
payment, and the right to a series of installment payments under the Stock Units
shall be treated as a right to a series of separate payments.  In no event shall
the Participant, directly or indirectly, designate the calendar year of payment.

[Signature Page Follows]









 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Participant has executed this Agreement,
effective as of the Date of Grant.

 

IDERA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

I hereby accept the award of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I hereby agree
that all decisions and determinations of the Board with respect to the Stock
Units shall be final and binding.

 

 

 

 

 

 

 

 

 

Date

 

Participant

 



